Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-10 and 18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of an automated charging plug being deployed from the roof of a charging device structure in order to mate with a charging port of the electric vehicle, wherein the port is located on the roof of the vehicle; therefore, the charging cable does not hit and potentially damage the vehicle finish.
Regarding Claim 1: Though the prior art discloses a charging system incorporating a charging cable being held by a charging station stand, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
a charging station, wherein the charging station comprises: 
a charging station stand,
a charging cable held by the charging station stand, wherein a first end of the charging cable is connected to a power source and wherein the charging cable is retractable by means of a retraction mechanism, and
a charging plug connected to a second end of the charging cable, wherein the charging plug is configured to connect to a charging port of an electric vehicle; and
a charging port for the electric vehicle, wherein the charging port is mounted on a roof of the electric vehicle, and wherein the charging port is configured to accept a connection to the charging plug which automatically deploys downwardly from a roof of a vehicle parking structure.
Regarding Claim 18: Though the prior art discloses a battery power vehicle with a charging port to connect with a charging system incorporating a charging cable being held by a charging station stand, it fails to teach or suggest the aforementioned limitations of claim 18, and further including the combination of: 
an exterior body covering a vehicle passenger compartment and the motor and the battery;
a charging port for mating with a charging plug connected to a charging cable for providing electrical power to charge the battery;
wherein the exterior body includes an opening through which the charging plug may pass to mate with the charging port, and wherein the opening is located in a a roof surface of the exterior body so that the charging cable can deploy directly downward from above the vehicle from a location on the roof of a vehicle parking structure to allow the charging plug to mate with the charging port without the cable making contact with the surface surrounding the vehicle.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/Examiner, Art Unit 2859